Exhibit 10.4

SUPPLEMENT NO. 1 (the “Guaranty Supplement”) dated as of December 20, 2013 to
the Guaranty dated as of January 28, 2011, among SCORPIO ACQUISITION
CORPORATION, a Delaware corporation (“Holdings”), certain subsidiaries of
Holdings from time to time party thereto and CITIBANK, N.A., as Administrative
Agent and Collateral Agent.

A. Reference is made to the Credit Agreement dated as of January 28, 2011, as
amended and restated as of October 5, 2012 and as amended by Amendment No. 1
dated as of November 26, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among POLYMER GROUP, INC.,
a Delaware corporation (the “Lead Borrower”), the other Borrowers from time to
time party thereto, Holdings, CITIBANK, N.A., as Administrative Agent and
Collateral Agent, the other agents party thereto and each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty
referred to therein.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans. Section 4.14 of the Guaranty provides that certain Restricted
Subsidiaries of a Borrower that were not in existence or not Restricted
Subsidiaries on the date of the Credit Agreement are required (pursuant to the
terms of the Credit Agreement), to become Guarantors under the Guaranty by
execution and delivery of an instrument in the form of this Guaranty Supplement.
Each undersigned Restricted Subsidiary of a Borrower (collectively, the “New
Guarantors” and individually, a “New Guarantor”) is executing this Guaranty
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Guaranty in order to induce the Lenders to make additional
Loans and as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Guarantors agree as follows:

SECTION 1. Obligations under the Guaranty. In accordance with Section 4.14 of
the Guaranty, each New Guarantor by its signature below becomes a Guarantor
under the Guaranty with the same force and effect as if originally named therein
as a Guarantor and each New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guaranty shall be deemed to include each
New Guarantor and each reference in the Credit Agreement and any other Finance
Document to a “Guarantor”, “Subsidiary Guarantor” or a “Loan Party” shall also
be deemed to include each New Guarantor. The Guaranty is hereby incorporated
herein by reference.

SECTION 2. Representations and Warranties. Each New Guarantor represents and
warrants to the Administrative Agent and the other Secured Parties that this
Guaranty Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 3. Execution and Delivery. This Guaranty Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Guaranty Supplement shall become
effective when the Administrative Agent shall have received a counterpart of



--------------------------------------------------------------------------------

this Guaranty Supplement that bears the signature of each New Guarantor and the
Administrative Agent has executed a counterpart hereof. Delivery of an executed
signature page to this Guaranty Supplement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Guaranty Supplement.

SECTION 4. Affirmation. Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect.

SECTION 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY
JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

(b) EACH OF THE NEW GUARANTORS, THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 6. Severability. In case any one or more of the provisions contained in
this Guaranty Supplement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and in the Guaranty shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. Notice. All communications and notices hereunder shall be in writing
and given as provided in Section 4.1 of the Guaranty.

SECTION 8. Reimbursement. Each New Guarantor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Guaranty Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantors, the Administrative Agent and the
Collateral Agent have duly executed this Guaranty Supplement as of the date
first above written.

 

Fiberweb Holdings, Inc. Fiberweb USA Holdings, Inc. Fiberweb Industrial Textiles
Corporation Fiberweb, Inc. Old Hickory Steamworks, LLC Fiberweb Washougal, Inc.
By:  

/s/ Dennis E. Norman

Name:   Dennis E. Norman Title:   Chief Financial Officer

[Signature Page to the ABL Guaranty Supplement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and

Collateral Agent

By:  

/s/ Michael Smolow

Name:   Michael Smolow Title:   Director

[Signature Page to the ABL Guaranty Supplement]